TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 20, 2015



                                      NO. 03-13-00368-CV


                                     Max Hudson, Appellant

                                                 v.

                 The Honorable Ken Paxton, Attorney General of Texas; and
                      Region 16 Education Services Center, Appellees




          APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on May 6, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the judgment. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.